Wells Fargo Loan No. 33-0911464 EXHIBIT 10.59 ALEXANDER’S OF KINGS, LLC , KINGS PARKING, LLC , and ALEXANDER’S KINGS PLAZA, LLC individually or collectively, as the context may require, as mortgagor to WELLS FARGO BANK, NATIONAL ASSOCIATION , as administrative agent for the benefit of Lenders (as defined in the Loan Agreement (hereinafter defined)), as mortgagee CONSOLIDATED, AMENDED AND RESTATED FEE AND LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT Lot:Part of Lots 55 and 1
